                          United States District Court
                        Western District of North Carolina
                               Statesville Division

        Albert Uriah Mathis,          )              JUDGMENT IN CASE
                                      )
              Petitioner,             )               5:19-cv-00009-FDW
                                      )
                 vs.                  )
                                      )
            Chris Shew,               )
                                      )
            Respondent,.              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 27, 2020 Order.

                                               April 27, 2020




        Case 5:19-cv-00009-FDW Document 14 Filed 04/27/20 Page 1 of 1
